TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 12, 2020



                                     NO. 03-19-00818-CV


                                       J. M. D., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the final decree of termination signed by the trial court on October 21,

2019. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s final decree of termination. Therefore, the Court affirms the

trial court’s final decree of termination. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.